Citation Nr: 1645804	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-08 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a bilateral hearing loss disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969.   

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In connection with this appeal, the Veteran and his spouse testified at a Board Central Office hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is of record.

In March 2015 the Board remanded the appeal for further development and adjudicative action.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The Veteran's hearing impairment is not worse than level VII in either ear.  

2.  Throughout the period on appeal, the Veteran has met the threshold percentage requirements and has been unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations, and probative evidence as to nature and severity of the service-connected hearing loss disability and its effects on functioning and the impact of the service-connected disabilities on occupational functioning has been obtained.  

The Board acknowledges that the Supplemental Statement of the Case issued by the RO in May 2015 does not discuss or even list private medical evidence added to the record in May 2014.  Therefore, it is not clear that the RO has considered that evidence in its adjudication of the claims.  Never the less, the Board finds that the Veteran has not been prejudiced by the RO's failure to list or discuss that medical evidence.  In this regard, the Board notes that the evidence was submitted by the Veteran so he is aware of its content.  Moreover, the reported audiological findings do not support a rating in excess of the currently assigned rating of 50 percent so the RO's explicit consideration of the evidence would not have resulted in any change in their determination.  In addition, as explained below, the Board has determined that the evidence is sufficient to establish the Veteran's entitlement to a TDIU.  Finally, the Board notes that the Veteran's substantive appeal was submitted after February 2, 2013, so an automatic waiver of RO consideration applies to the evidence submitted by the Veteran with or after the submission of his substantive appeal.

Accordingly, the Board will address the merits of the appellant's appeal.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Increased Rating:  Hearing Loss Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected hearing loss disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings.

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Generally, the evaluation is determined after consideration of controlled speech discrimination ability and average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hz).  If, however, an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., the evaluation will be based solely on the pure tone threshold average.  38 C.F.R. § 4.85(c).  
Additionally, if the evidence demonstrates the existence of exceptional patterns of hearing impairment [pure tone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hz) or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 or more decibels at 2000 Hz], the evaluation can be based on the pure tone threshold average and speech discrimination ability or solely on pure tone threshold average.  38 C.F.R. § 4.86.

A June 2011 VA examination record reveals the examiner's determination that the examination was not adequate for rating purposes.  The examiner explained that there was poor inter-test reliability bilaterally despite frequent reinstruction and poor puretone average and speech detection threshold agreement bilaterally.  The examiner added that the Veteran had better than expected word recognition scores at sensation levels at or slightly above the volunteered puretone thresholds bilaterally.  

A May 2014 private evaluation record reveals the Veteran's history of severe hearing loss for which he used hearing aids.  He explained that he was able to hear that people are talking to him but was unable to understand what they were saying.  Examination revealed wax impaction.  The record notes that the Veteran would have "difficulty with any type of employment."  Audiometric evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
80
85
80
LEFT
65
70
75
80
65

Speech discrimination was 60 percent in both ears.  The record does not indicate whether the Maryland CNC word list was used.  

The VA audiometric findings reflect level VI in the left ear and level VII in the right ear under Table VIA, which rates hearing impairment based only on puretone threshold average.  These designations in combination correspond to a 30 percent rating.  38 C.F.R. § 4.85, Table VII.  Assuming the speech discrimination scores were based on the Maryland CNC word list, the audiometric findings reflect level VII in the left ear and level VII in the right ear.  These designations in combination correspond to a 40 percent rating.  38 C.F.R. § 4.85, Table VII.

An April 2015 VA examination record reveals the Veteran's history of difficulty hearing and understanding conversational speech.  The examiner noted that the Veteran appeared to hear speech "fairly well" if visual cues are present and background noise is minimal.  The examiner noted that, "normally hearing loss does not prevent individuals from obtaining and maintaining substantial gainful employment," though the, "choice of vocation would be limited to jobs not requiring keen hearing such as verbal communication in high background noise environments or where telephone use is an essential part of [the] job requirements."  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
70
70
LEFT
65
75
75
75
65

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 64 percent in the left ear.  

The VA audiometric findings reflect level VI in each ear under Table VIA, which rates hearing impairment based only on puretone threshold average.  These designations in combination correspond to a 30 percent rating.  38 C.F.R. § 4.85, Table VII.  Under Table VI, the audiometric findings reflect level VII in the left ear and level VI in the right ear.  These designations in combination correspond to a 30 percent rating.  38 C.F.R. § 4.85, Table VII.

The schedular criteria for a higher rating have not been met at any time during the appeal period.  In fact, the reliable and adequate examination results show that the Veteran does not have sufficient hearing impairment to warrant the current rating.  In reaching this determination, the Board has considered the statements from the Veteran regarding his hearing loss disability.  The Veteran is competent to report his symptoms and describe the impairment associated with his hearing loss.  However, none of his statements provides the specific information required for rating purposes.  In reaching the foregoing decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.

The Board has considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran has stated that his hearing loss impedes his ability to communicate and to function.  The Veteran's complaints related to hearing loss are considered under the appropriate diagnostic code.  His hearing loss is manifested by difficulty hearing and understanding speech, and the record includes audiologists' notations of the functional effects of the hearing loss disability on the Veteran.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating criteria contemplate speech reception thresholds and impairment in the ability to hear spoken words on Maryland CNC testing and further contemplate exceptional patterns of hearing impairment.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Throughout the period on appeal, service connection has been in effect for hearing loss at 50 percent, right ankle disability at 20 percent, left ankle disability at 10 percent, left hip disability at 10 percent, and tinnitus at 10 percent, for a combined rating of 70 percent.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU.

After consideration of the record, and resolving all doubt in favor of the Veteran, the Board finds the service-connected disabilities are sufficient by themselves to render the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background.  The Veteran previously worked as an insurance agent and owner of an insurance company.  The Veteran has reported that the hearing loss has made him unable to understand conversational speech.  

A May 2011 VA examination record indicates that the service-connected orthopedic disabilities resulted in occupational impairment from pain, decreased mobility, decreased strength in the right lower extremity, and problems with lifting and carrying, and the examiner determined the service-connected orthopedic disabilities would likely preclude physical employment.  The 2016 VA examiner determined that Veteran's hearing loss would limit his options to jobs not requiring keen hearing, and the May 2014 private audiologist determined that the Veteran would have "difficulty with any type of employment." 

The Board acknowledges that the 2016 VA examiner reported that, "normally hearing loss does not prevent individuals from obtaining and maintaining substantial gainful employment," and that, "there are thousands of Americans who are born deaf and are able to maintain substantial gainful employment."  This opinion does not indicate whether this Veteran could secure and follow a substantially gainful occupation; the examiner makes a general statement about employment opportunities for people with severe hearing impairment.  In the absence of an opinion specific to the Veteran, particularly one specific to the Veteran's educational and occupational background, the Board finds the probative value of the 2016 VA examiner's opinion is outweighed by the countervailing evidence.   

Based on the evidence of significant functional impairment due to the hearing loss, particularly impairment of communication ability, the nature and extent of the Veteran's other service-connected disabilities, and the Veteran's occupational experience, notably interacting with people as an insurance agent, the Board finds the Veteran is unemployable due to his service-connected disabilities.  Accordingly, a TDIU is warranted.  


      (CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 50 percent for a bilateral hearing loss disability is denied.

A TDIU is granted throughout the period of the claim.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


